DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed June 30, 2021, claims 8, 9 have been cancelled. Claims 1-7 are pending.
In view of the amendment filed June 30, 2021, the objection of claims 1-7 have been withdrawn. The rejection of claims 1 -7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

EXAMINER’S AMENDMENT
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Specification (page 1, line 2), insert the following after the title.
This application is a National Stage application filed under 35 USC § 371 of International Number PCT/US2018/054906, filed on Oct. 09, 2018, which claims the benefit of U.S. Provisional Application No. 62/578,058 filed Oct. 27, 2017; the entireties of which are all incorporated herein by reference.



6.	The current abstract is not in a single page proper format for publication. Please replace the current abstract with the following.
Abstract: 
A method of selectively transitioning a polymerization process making an ethylene/alpha-olefin copolymer in such a way that melt elasticity of the copolymer is substantially changed without changing comonomer and without substantially changing density of the copolymer. A method of compensating a reactor temperature-induced change in melt elasticity with an inverse change in H2/C2 gas molar ratio. Also, use of process control variable(s) to selectively change the melt elasticity.



Allowances
7.	Claims 1-7 have been allowed. 
8. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Amos et al. (US 2008/0097054 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Amos et al. disclose ethylene polymerization conditions where, H2/C2 molar ratios, and polymerization (reactor) temperatures of the polymerization processes are adjusted between samples, and would result G’s that are substantially identical or different, while the density of the polymers can either be the same or different, there is inadequate teaching in Amos et al. to teach a process comprising a gas phase polymerization reactor having a reactor bed.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexa Neckel can be reached on 571-272-1446.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
July 12, 2021